Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. H-19-786

ALEXANDRA SMOOTS-THOMAS,
F/K/AALEXANDRA SMOOTS-HOGAN,
Defendant

MMH Mim Mum

; PLEA AGREEMENT
The United States of America, by and through Ryan K. Patrick, United States Attorney
for the Southern District of Texas, and Ralph E. Imperato, Assistant United States Attorney, and
the defendant, Alexandra Smoots-Thomas (“Defendant”), and Defendant’s counsel, pursuant to
Rule 11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement, the terms and conditions of which are as follows:
Defendant's Agreement
1. Defendant agrees to plead guilty to Count Seven of the Indictment. Count Seven
charges Defendant with Wire Fraud, in violation of Title 18, United States Code, Section 1343.
Defendant, by entering this plea, agrees that she is waiving any right to have the facts that the law
makes essential to the punishment either charged in the indictment, or proved to a jury or proven
beyond a reasonable doubt.
Punishment Range
2. The statutory maximum penalty for each violation of Title 18, United States Code,
Section 1343, is imprisonment of not more than twenty (20) years and a fine of not more than

$250,000 or twice the gross gain or loss. Additionally, Defendant may receive a term of

supervised release after imprisonment of up to three (3) years. See Title 18, United States Code,
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 2 of 13

sections 3559(a)(3) and 3583(b)(2). Defendant acknowledges and understands that if she should
_ violate the conditions of any period of supervised release which may be imposed as part of her
sentence, then Defendant may be imprisoned for not more than two (2) years, without credit for
time already served on the term of supervised release prior to such violation. See Title 18, United
Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant understands that she cannot have the
imposition or execution of the sentence suspended, nor is she eligible for parole.
Mandatory Special Assessment
"3, Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.
Immigration Consequences
4. Defendant recognizes that pleading guilty may have consequences with respect to her
immigration status. Defendant understands that if she is not a citizen of the United States, by
pleading guilty she may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if she is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s
attorney has advised ‘Defendant of the potential immigration consequences resulting from
Defendant’s plea of guilty, and Defendant affirms that she wants to plead guilty regardless of any

immigration consequences that may result from the guilty plea and conviction.
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 3 of 13

Waiver of Appeal and Collateral Review

5. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks her conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that she may have received from her counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce her guilty plea,
and is not binding on the United States, the Probation Office or the Court. The United States does
not make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).

Accordingly,. Defendant understands that, although the Court must consult the Sentencing
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 4 of 13

Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.
7. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.
The United States’ Agreements |
8. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count Seven (7) of the indictment and persists
in that plea through sentencing, and if the Court accepts this plea agreement, the
United States will move to dismiss any remaining counts of the indictment at the
time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under
section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level
prior to operation of section 3E1.1(a) is 16 or greater, the United States will move
under section 3E1.1(b) for an additional one-level reduction because Defendant
timely notified authorities of her intent to plead guilty, thereby permitting the
United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.

United States’ Non-Waiver of Appeal
9. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Office in connection with
that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 5 of 13

(e) to appeal the sentence imposed or the manner in which it was determined.
Sentence Determination

10. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.

Rights at Trial

11. Defendant understands that by entering into this agreement, she surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b) Ata trial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront
those witnesses and her attorney would be allowed to cross-examine them. In turn,

5
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 6 of 13

Defendant could, but would not be required to, present witnesses and other
evidence on her own behalf. If the witnesses for Defendant would not appear
voluntarily, she could require their attendance through the subpoena power of the
court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal to
testify. However, if Defendant desired to do so, she could testify on her own
behalf. ,

Factual Basis for Guilty Plea
a 12. Defendant is pleading guilty because she is in fact guilty of the charges contained in
Count Seven (7) of the indictment. If this case were to proceed to trial, the United States could
prove each element of the offense beyond a reasonable doubt. The following facts, among others
would be offered to establish Defendant's guilt:

Alexandra Smoots-Thomas first ran for judicial office in 2008, winning the seat as the
presiding judge of the 164 District Court of Harris County. She successfully ran for re-election
in 2012 and 2016. As an elected district judge, assigned to the Civil Trial Division, Smoots-
Thomas presided over a wide variety of civil litigation, including civil actions over $200, divorce
and family law disputes, suits for title to land or enforcement of liens on land, contested elections,
suits for slander or defamation, and suits on behalf of the State of Texas.

Smoots-Thomas is subject to Texas state law regarding the proper use and reporting of
campaign contributions. Texas candidates and office holders who accept a campaign contribution
“may not convert the contribution to personal use.” Tex. Elec. Code Ann. § 253.035 (West 2019). °
Covered individuals must also file a report twice each year listing their campaign contributions
and “the amount of each payment made during the reporting period from a political contribution
if the payment is not a political expenditure, the full name and address of the person to whom the
payment is made, and the date and purpose of the payment.” Jd. § 254.031(a)(4).

These forms are filed on-line with the.Texas Ethics Commission (TEC). During her first
interview with the FBI, Smoots-Thomas confirmed that although she has a campaign treasurer,
this position is largely pro forma. Smoots-Thomas stated that she prepared and filed her own
TEC campaign finance disclosure reports.

During the relevant time period (2011-2018), Smoots-Thomas maintained a campaign
bank account at JPMorgan Chase & Co. ending in-1410. She had sole authority over the account,
which had a debit card linked to the account and the ability to send money online using Automated
Clearing House (ACH) wire transfers.
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 7 of 13

The investigation revealed Smoots-Thomas stole campaign funds in three separate ways.
She used her campaign debit cards to pay for personal items and services. She also authorized
ACH transfers, which caused wires from the campaign account to the account of the third party.

Smoots-Thomas used three debit cards, all linked to the -1410 account, to charge a series
of expenses that she later admitted were clearly personal. As the card was linked to the campaign
account, and she was the sole signatory on that account, she did not need to move money into her
personal account—she simply put it on the card. These charges include handbag purchases at the
Prada shop in the Bellagio in Las Vegas ($1,163.91 on Jan. 22, 2016) and an engagement ring
purchase at Zales Jewelry ($761.74).

Smoots-Thomas also made online wire transfer payments out of her campaign account.
These wire payments were initiated in the Southern District of Texas. Among the highest are two
clearly personal expenses: monthly payments for the mortgage on her home. She paid Gateway
Mortgage $2,952.25 on August 2, 2016, and $8,856.75 on March 2, 2017.

Smoots-Thomas also used ACH wire transfers to make tuition payments for her children.
These include payments to The Regis School of $7,441.99 payment on May 16, 2016, and again
on February 14, 2017.

Smoots-Thomas solicited campaign contributions through emails, campaign flyers, and at
campaign fundraisers. Her requests for money form a core part of the fraud, because the donors
believed they were contributing to her campaign, not to a fund for her personal use. The FBI has
interviewed eight attorneys, from solo practitioners to large firm partners. These individuals
stated that they contributed to the campaign of Smoot-Thomas because of a request for funds, and
that they gave because they believed the money would be spent on campaign related expenses.

Smoots-Thomas’s conduct caused a stream of interstate wire transmissions. Each time
she used the debit card, or authorized an ACH wire transfer, she caused her bank to send an
interstate wire transfer. JPMorgan Chase confirmed to the FBI that all the company’s transactions
clear through servers located in Delaware or Illinois, meaning that both debit card and ACH
transactions necessarily involve interstate wires.

On November 13, 2018, Special Agents Coy Davis and Sean Powers met Smoots-Thomas
and her husband at a local Starbucks. Smoots-Thomas agreed to speak with the FBI Special
Agents. Smoots-Thomas admitted to the most egregious expenses, including the mortgage
payments and the engagement ring. She explained her conduct, by saying that “there are times
when I got behind,” but she also admitted that her campaign donors would not have thought they
were donating ‘for the trips to Vegas.” When asked, “You feel like you deceived them,” she
answered: “I potentially deceived everybody if that’s what you’re asking.” Later in the interview,
Smoots-Thomas also admitted she was “sure that I probably have made a monthly tuition payment
from campaign whatever.”
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 8 of 13

Breach of Plea Agreement

13. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 9 of 13

Restitution; Forfeiture, and Fines — Generally

14. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he/she will make a full and complete disclosure of all
assets over which he/she exercises direct or indirect control, or in which he/she has any financial
interest. Defendant agrees not to dispose of any assets or take any action that would effect a
transfer of property in which he/she has an interest, unless Defendant obtains the prior written
permission of the United States.

15. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreemen2t. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

16. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of her assets to deliver all funds and records of such assets to the United States.

17. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 10 of 13

Restitution
18. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victim(s). Defendant agrees that restitution imposed by the
Court will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions above, Defendant waives the right to challenge in any manner,
including by direct appeal or in a collateral proceeding, the restitution order imposed by the Court.
Forfeiture
19. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property.
20. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.
21. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).
22. Subject to the provisions of paragraph 7 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding.

Fines

10
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 11 of 13

23. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions above, Defendant waives the right to challenge the fine in any
manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

24. This written plea agreement, consisting of 13 pages, including the attached addendum
of Defendant and her attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that -
no threats have been made against her and that she is pleading guilty freely and voluntarily because

she is guilty.

11
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 12 of 13

NS

~

25. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Lnoston , Texas, on ey 2020.
Alexandra Smoots-Thomas
Defendant

 

>

Subscribed and sworn to before me on Se pbr leer | f , 2020.

D J. BRADLEY, Clerk

     
   

 

 

 

By:
Deputy United Stateg District Clerk

APPROVED:

Ryan K. Patrick

United States Attorney

LS bok —

By:

Ral HE. Imperato Kent Schgffer

Sistant United States Attorney Attorney/for Defendant
Southern District of Texas

713-567-9384

12
Case 4:19-cr-00786 Document 31 Filed on 09/17/20 in TXSD Page 13 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

UNITED STATES OF AMERICA §
§

v. § CRIMINAL NO. H-19-786
§
ALEXANDRA SMOOTS-THOMAS, §
F/K/A ALEXANDRA SMOOTS-HOGAN, §
Defendant §

PLEA AGREEMENT -- ADDENDUM
I have fully explained to Defendant her rights with respect to the pending indictment. I
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this

plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

\ \
vplader (t,.a0a0)

Dale t *
I have consulted with my attorney and fully understand all my rights with respect to the

ee one.

 

 

indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement
this agreement and I voluntarily agree to its terms.

Co Cootunloor (7 2020

Date !

 

13

 

 

 
